Title: From Thomas Jefferson to Thomas A. Taylor, 19 February 1795
From: Jefferson, Thomas
To: Taylor, Thomas Augustus



Sir
Monticello Feb. 19. 95

Your favor of Dec. 27. came to my hands only yesterday. I had before received one from Mr. Banks on the same subject, and one from Mr. Hanson, informing me the proposition had been made to him for disposing of the mortgaged lands in Philadelphia, and paying the mortgage debt to any person appointed there. The money being destined to pay a debt to Mr. Hanson, and the bonds put into his hands to collect, on conditions too convenient to me to risk their forfeiture by any intermeddling of mine, I referred Mr. Banks to Mr. Hanson altogether, inclosing my answer to him to Mr. Hanson, open, to be forwarded. In that to Mr. Hanson, I also left it to himself to do as he pleased only expressing my opinion, that I saw no danger in acceding to the proposition if he should require the money to be lodged in his (Hanson’s) name in any of the banks of Philadelphia. I should with great chearfulness give my consent to any measure which would ease you, and not deprive me of the benefit of my stipulations with Mr. Hanson. I hope my answers to him and Mr. Banks will ere this have produced some concert on the  subject, my anxiety being that the money should be paid as early as possible. I am with great respect Sir Your most obedt. servt

Th: Jefferson

